DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kramer (PN. 6,765,724) in view of the US patent application publication by Santoro et al (US 2007/0268585 A1).
Kramer teaches, with regard to claims 1 and 8, an optical system that is comprised of a fiber (82, Figure 5) serves as the emitter to emit light and a diffractive optical element (10, Figures 1 and 5) to diffract the light wherein the diffractive optical element includes a profile that causes the diffractive optical element to transmit one or more diffracted orders (2, 3, Figure 1 and 90, Figure 5) of the light asymmetric with respect to a zero order beam (6, Figure 1 or light beam along the straight line of beam 88, Figure 5).  
Kramer teaches that only diffracted light beams are utilized in the optical system as shown in Figure 5 and the zero order light is been absorbed (please see column 21, lines 55-60).  This reference has met all the limitations of the claims but does not teach explicitly that at least 90% of the light is transmitted on one side of the zero order beam.  Santoro et al in the same field of endeavor teaches a diffractive optical element wherein the diffracted light (314, Figure 36) may be transmitted asymmetrically with respect to the zero order light (please see Figure 36) and the zero order light may be eliminated, (please see paragraph [0030]).  It would then have been obvious to one skilled in the art to apply the teachings of Santoro et al to modify the diffractive optical element to eliminate the zero order light so that the transmitted diffracted light of Kramer can be at least 90% of the light for the benefit of ensuring a high intensity of the diffracted light beam is transmitted in the optical system.  
With regard to claim 8, the optical system taught by Kramer in light of Santoro et al serves as a structural light system.  
With regard to claims 2 and 9, Kramer teaches that the diffractive optical element is arranged such that the light (1, Figure 1 or 88, Figure 5) is to be incident on the diffractive optical element (10) at a substantially non-normal angle of incidence, (please see Figures 1 and 5).  
With regard to claims 3 and 10, as shown in Figure 5, Kramer teaches the transmitted zero order beam, which suppose follows the straight line along the incident light beam (88), is outside the “field of view” of the optical system.  
With regard to claims 4 and 11, Kramer in different embodiments teaches the optical system comprises a beam deflector such as a prism (218, Figures 29 and 41) that causes the light to be incident on the diffractive optical element at the substantially non-normal angle of incidence.  
With regard to claim 7, Kramer teaches that the diffraction of light by the diffractive optical element is determined by the diffraction equation sini + sind = (m*)/D, (please see column 16), with i being the incident angle, d being the diffracted angle, m being the diffraction order,  being wavelength, and D being the pitch of the diffractive optical element, (please see Figure 1).  This means for the same wavelength of the light can be diffracted at different diffraction order at different diffraction angle d.  
With regard to claim 13, Kramer teaches that the diffractive optical element is continuous-relief optical element, (please see Figure 1).  

Claim(s) 5, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer and Santoro et al as applied to claims 1 and 8 above, and further in view of US patent application publication by Miyasaka et al (US 2013/0182327 A1). 
The optical system taught by Kramer in combination with the teachings of Santoro et al as described in claims 1 and 8 has met all the limitations of the claims. 
With regard to claims 5 and 12, Kramer teaches that the profile of the diffractive optical element includes two phases but does not teach explicitly that the profile comprises two or more phase levels.  Diffractive optical element comprises multiple phase levels is known in the art as explicitly described by Miyasaka et al, (please see Figures 5 and 6).  It would then have been obvious to one skilled in the art to modify the diffractive optical element of Kramer to alternatively include more than two phase levels for the benefit of allowing the phase profile of the diffractive optical element to have more than two phase levels to more accurately describing the phase profile.  
With regard to claim 6, Miyasaka et al teaches that the light transmitted by the diffractive optical element may form a dot pattern, (please see Figure 4).  
 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer and Santoro et al as applied to claims 1 and 8 above, and further in view of US patent application publication by Ju (US 2007/0263204 A1). 
The optical system taught by Kramer in combination with the teachings of Santoro et al as described in claim 14 has met all the limitations of the claims. 
With regard to claim 14, Kramer teaches that light source may include a laser light (please see column 8, line 66), however these references do not teach explicitly that the emitter is an edge-emitting laser or a vertical cavity surface emitting laser.  Vertical cavity surface emitting laser (VCSEL) is a typical light source known in the art as described by Ju, (please see the abstract).  It would then have been obvious to one skilled in the art to apply the teachings of Ju to alternatively use a typical VCSEL as the laser source for the optical system.  

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Kramer (PN. 6,765,724) in view of the US patent application publication by Santoro et al (US 2007/0268585 A1) and US patent application publication by Hayashi et al (US 2002/0060846 A1).
Kramer teaches an optical system that is comprised of a laser with fiber (82, Figure 5) serves as the emitter to emit light and a diffractive optical element (10, Figures 1 and 5), serves as a pattern generator to generate a pattern from the light, wherein the pattern generator comprises the diffractive optical element includes a profile that causes the diffractive optical element to transmit one or more diffracted orders (2, 3, Figure 1 and 90, Figure 5) of the light asymmetrically with respect to a zero order beam (6, Figure 1 or light beam along the straight line of beam 88, Figure 5).  
Kramer teaches that only diffracted light beams are utilized in the optical system as shown in Figure 5 and the zero order light is been absorbed (please see column 21, lines 55-60).  This reference has met all the limitations of the claims but does not teach explicitly that at least 90% of the light is transmitted on one side of the zero order beam.  Santoro et al in the same field of endeavor teaches a diffractive optical element wherein the diffracted light (314, Figure 36) may be transmitted asymmetrically with respect to the zero order light (please see Figure 36) and the zero order light may be eliminated, (please see paragraph [0030]).  It would then have been obvious to one skilled in the art to apply the teachings of Santoro et al to modify the diffractive optical element to eliminate the zero order light so that the transmitted diffracted light of Kramer can be at least 90% of the light for the benefit of ensuring a high intensity of the diffracted light beam is transmitted in the optical system.  
Kramer teaches that the light is a laser light source but these references do not teach explicitly that the laser light source is a semiconductor laser.  Semiconductor laser such as a laser diode is a typical light source known in the art and such is explicitly disclosed by Hayashi et al, (please see paragraph [0001]).  It would then have been obvious to one skilled in the art to use typical semiconductor laser such as laser diode as the laser light source for the benefit of using art well known light source for the optical system.  
With regard to claim 16, Kramer teaches that the diffractive optical element is arranged such that the light (1, Figure 1 or 88, Figure 5) is to be incident on the diffractive optical element (10) at a substantially non-normal angle of incidence, (please see Figures 1 and 5).  
With regard to claim 17, as shown in Figure 5, Kramer teaches the transmitted zero order beam, which suppose follows the straight line along the incident light beam (88), is outside the “field of view” of the optical system .  
With regard to claim 18, Kramer in different embodiments teaches the optical system comprises a beam deflector such as a prism (218, Figures 29 and 41) that causes the light to be incident on the diffractive optical element at the substantially non-normal angle of incidence.  
With regard to claim 19, Kramer teaches that the diffractive optical element comprises two phase levels.  Hayashi et al teaches that the diffractive optical alternatively may include more than two phase levels, (please see Figure 2).  It would then have been obvious to include more than two phase levels for the benefit of allowing the phase profile of the diffractive optical element to have more than two phase levels to more accurately describing the phase profile.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, Santoro et al and Hayashi et al as applied to claim 15 above, and further in view of US patent application publication by Miyasaka et al (US 2013/0182327 A1). 
The optical system taught by Kramer in combination with the teachings of Santoro et al and Hayashi et al as described in claim 15 has met all the limitations of the claims. 
With regard to claim 20, these references do not teach explicitly that the pattern generated is dot pattern.  Miyasaka et al in the same field of endeavor teaches an optical system wherein the light transmitted by a diffractive optical element may form a dot pattern, (please see Figure 4).  It would then have been obvious to apply the teachings of Miyasaka et al to modify the diffractive optical element to make the light pattern generated includes a dot pattern for the benefit of generating desired light pattern.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,114,816. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an emitter to emit light and a diffractive optical element to transmit one or more diffracted orders asymmetrically with respect to the zero-order beam to minimize an amount of the light transmitted on a side of the zero-order beam that is opposite the field of view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872